EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of January 21,
2014 (the “Effective Date”) by and between Mark A. Olson (“Employee”) and
CommScope, Inc., a Delaware corporation (the “Company”).

WITNESSETH:

WHEREAS, Employee is currently employed by the Company;

WHEREAS, Employee is currently a party to that certain Severance Protection
Agreement dated November 15, 2009 with the Company (the “Severance Agreement”);

WHEREAS, the Company and Employee wish to continue the employment of Employee by
the Company, but on the terms and conditions set forth in this Agreement;

WHEREAS, the Company and Employee wish to terminate the Severance Agreement and
provide severance and other benefits to Employee on the terms and conditions set
forth in this Agreement;

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties hereto agree as follows:

1. Employment. Subject to the provisions of Section 6, the Company hereby
employs Employee and Employee accepts such employment upon the terms and
conditions hereinafter set forth (the “Employment”).

2. Term of Employment.  Subject to the provisions of Section 6, the term of
Employee’s employment pursuant to this Agreement shall commence on the Effective
Date and shall terminate on December 31, 2014 (such period, the “Term”). 
Notwithstanding the foregoing, the Term shall automatically extend for an
additional year on December 31, 2014 and each anniversary thereof unless either
party provides written notice, within ninety (90) days of the applicable
anniversary date, to the other party indicating such party’s desire to terminate
the Employment.

3. Duties; Extent of Service.

(a) During the Employment, Employee shall serve as an employee of the Company
with the title and position of Executive Vice President & Chief Financial
Officer. In this capacity, Employee shall have all the authority and
responsibility customarily associated with such position in a company of the
size and nature of the Company. Employee shall report directly to the Chief
Executive Officer of the Company or any successor in interest to the Company.
Employee hereby accepts such employment, agrees to serve the Company in the
capacity indicated, and agrees to use Employee’s best efforts in, and devote
Employee’s full working time, attention, skill and energies to, the advancement
of the interests of the Company, CommScope Holding Company, Inc. (“Parent”) and
their direct and indirect subsidiaries and the performance of Employee’s duties
and responsibilities hereunder.

(b) The foregoing, however, shall not be construed as preventing employee from
engaging in religious, charitable or other community or non-profit activities
that do not impair Employee’s ability to fulfill Employee’s duties and
responsibilities under this Agreement.

4. Compensation.

(a) During the Employment, the Company shall pay Employee a salary at the annual
rate of $465,000 per annum (the “Base Salary”). Such Base Salary may be
increased at any time by the Board of Directors of the Company (the “Board”).
Such Base Salary shall be subject to withholding under applicable law, shall be
pro rated for partial years and shall be payable in semi-monthly installments in
accordance with the Company’s usual practice as in effect from time to time.

(b) During the Employment, Employee shall be eligible to receive an annual bonus
payment pursuant to the CommScope Holding Company, Inc. Annual Incentive Plan
(as such plan may be amended and modified, the “AIP”). The Employee’s “Target
Award” percentage shall be 85% of Base Salary. Such “Target Award” percentage
maybe increased at any time by the Board of Directors of Parent or a committee
thereof.

5. Benefits.

(a) During the Employment, Employee shall be entitled to participate in any and
all vacation, medical, pension, profit sharing, dental and life insurance plans
and disability income plans, retirement arrangements and other employment
benefits of the Company, to the extent generally available to the executive
officers of the Company, as may be in effect from time to time in the discretion
of the Board. Such participation shall be subject to (i) the terms of the
applicable plan documents (including, as applicable, provisions granting
discretion to the Board or any administrative or other committee provided for
therein or contemplated thereby) and (ii) generally applicable policies of the
Company, to the extent the terms of such participation are not covered by the
applicable plan documents, or if they are so covered, to the extent such
policies are not inconsistent therewith.

(b) The Company shall promptly reimburse Employee for all reasonable business
expenses incurred by Employee during the Employment, in accordance with the
Company’s practices, as in effect from time to time, subject to Section 17(d).

(c) Compliance with the provisions of this Section 5 shall in no way create or
be deemed to create any obligation, express or implied, on the part of the
Company, Parent or any of their direct and/or indirect subsidiaries with respect
to the continuation of any particular benefit or other plan or arrangement
maintained by them or their subsidiaries as of or prior to the date hereof or
the creation and maintenance of any particular benefit or other plan or
arrangement at any time after the date hereof.

6. Termination and Termination Benefits. Notwithstanding the provisions of
Section 2, the Employment shall terminate under the circumstances set forth in
this Section 6.

(a) Termination by the Company for Cause. The Employment may be terminated by
the Company for Cause (as defined below) without further liability on the part
of the Company effective immediately upon written notice to Employee. Only the
following shall constitute “Cause” for such termination:

(i) the commission of any act by Employee constituting financial dishonesty
against the Company or its subsidiaries (which act would be chargeable as a
crime under applicable law);

(ii) Employee’s engaging in any other act of dishonesty, fraud, intentional
misrepresentation, material misconduct, moral turpitude (not involving a traffic
offense), illegality or harassment which would, in the Company’s reasonable
judgment; (A) materially adversely affect the business or the reputation of the
Company or any of its subsidiaries with their respective current or prospective
customers, suppliers, lenders and/or other third parties with whom such entity
does or might do business, (B) expose the Company or any of its subsidiaries to
material damages, liabilities or penalties or (C) expose the Company or any of
its subsidiaries to criminal liabilities or penalties;

(iii) the willful and repeated failure by Employee to follow the lawful
directives of the Board of Directors of Parent;

(iv) any material violation of the Company’s written policies which would
customarily be punishable by termination of employment (as determined by the
Board of Directors of Parent in good faith), or willful and deliberate
non-performance of duty by Employee in connection with the business affairs of
the Company or its subsidiaries; or

(v) Employee’s material breach of this Agreement.

Notwithstanding the foregoing, there shall be no termination for Cause pursuant
to Sections 6(a)(ii), (iii), (iv) or (v) without Employee first being given, not
less ten (10) days written notice by the Board of Directors of Parent, a
reasonable opportunity to be heard before the Board of Directors of Parent and a
reasonable opportunity to cure the actions or omissions giving rise to “Cause”
(to the extent such cure is reasonably possible) within a reasonable time
period.

(b) Termination by the Company Without Cause. The Employment may be terminated
without Cause by a vote of the Board of Directors of Parent and upon written
notice to Employee. It is expressly agreed and understood that if this Agreement
is terminated by the Company without Cause as provided in this Section 6(b), it
shall not impair or otherwise affect Employee’s Continuing Obligations (as
defined below). Termination of employment upon expiration of the Term following
a decision by the Company not to extend the Term of employment pursuant to the
second sentence of Section 2 shall constitute a termination by Company without
Cause.

(c) Termination by Employee for Good Reason. The Employment may be terminated by
Employee for Good Reason (as defined below), provided that (i) Employee first
delivers to the Company a written notice of such intended termination setting
forth with specificity the occurrence deemed to give rise to a right to
terminate for Good Reason, and there shall have passed a reasonable time (not
less than 30 days) within which the Company may take action to correct, rescind
or otherwise substantially reverse the occurrence supporting termination for
Good Reason as identified by Employee and (ii) the event constituting “Good
Reason” shall have occurred within the sixty (60) day period immediately
preceding the delivery of the notice referred to in clause (i) of this
Section 6(c). Only the following shall constitute “Good Reason”:

(i) any reduction in the Base Salary or in the “Target Award”;

(ii) without Employee’s express written consent, the failure to continue the
Employee as the Executive Vice President & Chief Financial Officer of the
Company and any successor in interest to the Company;

(iii) any material diminution in Employee’s duties or the assignment to Employee
of duties that are materially inconsistent with Employee’s then current duties
or title;

(iv) any other material breach by the Company of any of the provisions described
in this Agreement (including the failure to pay any amounts pursuant to
Section 4 above when due, but excluding reasonable delays in the payment of such
amounts due to unforeseen circumstances); and

(v) the relocation of Employee, without Employee’s prior written consent, to a
location 25 miles or more from Employee’s current principal place of employment.

(d) Termination by Employee other than for Good Reason. Employee’s employment
under this Agreement may be terminated by Employee other than for Good Reason by
written notice to the Board at least thirty (30) days prior to such termination.
Termination of employment upon expiration of the Term following a decision by
Employee not to extend the Term of employment pursuant to the second sentence of
Section 2 shall constitute a termination by Employee other than for Good Reason.

(e) Certain Termination Benefits. Unless otherwise specifically provided in this
Agreement or otherwise required by law, all compensation and benefits payable to
Employee under this Agreement shall terminate on the date of termination of the
Employment. Notwithstanding the foregoing, in the event of a termination of the
Employment for any reason and subject to Section 17 below, the Company shall pay
to Employee a lump sum in cash equal to the sum of (A) his Base Salary through
the date of termination to the extent not theretofore paid, (B) any annual bonus
earned but unpaid as of the date of termination for any previously completed
fiscal year (and any such bonus shall be treated as earned to the extent the
Target Award criteria are determined to have been satisfied for such year,
without regard to whether such determination has been completed  by the date of
termination or whether Employee is employed on the normal payment date),
(C) reimbursement for any unreimbursed business expenses properly incurred by
Employee in accordance with Company policy prior to the date of termination, and
(D) any accrued vacation pay to the extent not theretofore paid (the sum of the
amounts described in clauses (A) — (D) shall be hereinafter referred to as the
“Accrued Obligations”), payable on the 60th day following the date of
termination. In the event of a termination of the Employment without Cause
pursuant to Section 6(b) or in the event of a termination of the Employment with
the Company for Good Reason pursuant to Section 6(c), then, subject to
Section 17, the Company shall provide to Employee the following termination
benefits (“Termination Benefits”) in addition to the Accrued Obligations:

(i) except as otherwise provided in Section 19, an amount equal to two (2) times
the sum of (A) Employee’s Base Salary and (B) Employee’s Base Salary multiplied
by .85, payable in twenty-four (24) equal installments during a twenty-four
(24) month period following the date of termination (the “Termination Benefits
Period”) (such payment shall be subject to withholding under applicable law and
shall be made in accordance with the Company’s usual payroll practice as in
effect from time to time);

(ii) payment of any pro-rated bonus under the AIP with respect to the fiscal
year in which such termination occurs (payment shall be subject to withholding
under applicable law, shall be made at the time when the Company pays bonuses to
its other executive officers with respect to the applicable fiscal year, and
shall be based on actual performance for the applicable fiscal year) (the
“Current Year Prorata Bonus”); and

(iii) during the Termination Benefits Period, in periodic installments, in
accordance with the Company’s usual payroll practice as in effect from time to
time, a cash payment equal to the cost the Company would have incurred had
Employee continued group medical, dental, vision and/or prescription drug
benefit coverage for himself and his eligible dependents under the group health
plan(s) sponsored by Company covering Employee and his eligible dependents at
the time of Employee’s termination of employment (the “Health Coverage”) for the
Termination Benefits Period; provided, however, that (A) the cost of such Health
Coverage shall be determined at the same level of benefits as is generally
available to similarly situated employees and is subject to any modifications
made to the same coverage provided to similarly situated employees, including
but not limited to termination of the group health plans sponsored by Company;
(B) the Company shall pay the excess of the COBRA cost of such coverage over the
amount that Employee would have had to pay for such coverage if he had remained
employed during the Termination Benefits Period and paid the active employee
rate for such coverage (the “COBRA Cost”); (C) the time during which Employee
receives the payments pursuant to this Section 6(e)(iii) shall run concurrently
with any period for which Employee is eligible to elect health coverage under
COBRA; and (D) such payment shall not limit any rights Employee or his
dependents may then have to receive retiree medical or life insurance benefits
then offered by the Company to the extent that Employee is entitled to such
benefits under the terms and conditions of the applicable plans or policies.

(iv) if, at the end of the Termination Benefits Period, Employee is not employed
by another employer (including self-employment), Employee will receive an amount
equal to one-twelfth (1/12) of the sum of (A) Employee’s Base Salary and
(B) Employee’s Base Salary multiplied by .85 (such payment, subject to
withholding under applicable law, to be made on a monthly basis in accordance
with the Company’s usual payroll practice as in effect from time to time);
provided however, that such payments will immediately cease upon the earlier of
(x) Employee’s employment (including self-employment) by a subsequent employer
and (y) six (6) calendar months following the end of the Termination Benefits
Period.  In addition, the benefits described in Section 6(e)(iii) shall be
continued until the earlier of (x) six (6) months after the end of the
Termination Benefits Period or (y) such time that Employee obtains any of the
coverages or benefits described in Section 6(e)(iii) pursuant to a subsequent
employer’s benefit plans.

The Termination Benefits set forth in (i) through (iv) above shall continue so
long as Employee is in compliance with Employee’s Continuing Obligations under
this Agreement. The Company’s liability for Termination Benefits set forth in
(i) through (iv) above shall be reduced by the amount of any severance, if any,
actually paid to Employee pursuant to any severance pay plan of the Company.
Notwithstanding the foregoing, nothing in this Section 6(e) shall be construed
to affect Employee’s right to receive COBRA continuation entirely at Employee’s
own cost to the extent that Employee may continue to be entitled to COBRA
continuation after Employee’s right to receive payments under Section 6(e)(iii)
ceases.

The Company and Employee agree that the Termination Benefits paid by the Company
to Employee under this Section 6(e) shall be in full satisfaction, compromise
and release of any claims arising out of any termination of Employee’s
employment without Cause pursuant to Section 6(b), or a termination of
Employee’s employment with the Company for Good Reason pursuant to Section 6(c).
 The payment of the Termination Benefits shall be contingent upon Employee’s
timely delivery as provided below of a general release of any and all claims
(other than those arising or otherwise provided for under this Agreement) in a
customary form reasonably satisfactory to the Company (and without any
additional obligations upon Employee beyond those provided for in, or otherwise
inconsistent with, this Agreement (a “Conforming Release”)), it being understood
that no Termination Benefits shall be provided unless and until Employee
executes and delivers a Conforming Release, except that (i) the Conforming
Release shall not require a waiver of any of the Accrued Obligations and
(ii) Employee’s obligation to deliver such Conforming Release shall be
contingent upon the Company’s delivery of a Conforming Release to the Employee
not later than ten (10) days following the date of termination of Employment.
  Provided such a Conforming Release has been timely delivered to Employee, it
must be executed, and all revocation periods must have expired, within sixty
(60) days after the date of termination of Employment, failing which such
payment or benefit shall be forfeited.  The Company may elect to commence
payment of Termination Benefits at any time during such sixty (60)-day period;
provided, however, that if such sixty (60)-day period begins in one taxable year
and ends in the following taxable year, then the Company shall commence payment
of Termination Benefits in the second taxable year.  If such payment or benefit
is exempt from Section 409A of the Code, the Company may elect to make or
commence payment of Termination Benefits at any time during such sixty (60)-day
period.

(f) Disability. If Employee shall be disabled so as to be unable to perform the
essential functions of Employee’s then existing position or positions under this
Agreement with or without reasonable accommodation (“Disability”), the Board may
remove Employee from any responsibilities and/or reassign Employee to another
position with the Company for a period of six (6) months or during the period of
such Disability. Such removal and/or reassignment shall not give Employee a
right to terminate his employment for Good Reason. Notwithstanding any
determination of Employee’s Disability, Employee shall continue to receive
Employee’s full Base Salary (less any disability pay or sick pay benefits to
which Employee may be entitled under the Company’s policies) and benefits under
Section 4 of this Agreement (except to the extent that Employee may be
ineligible for one or more such benefits under applicable plan terms) for any
period of up to six (6) months prior to his termination of employment.
Employee’s employment may be terminated by the Company at any time after six
(6) months of Disability. In the event of such termination and subject to
Section 17, the Company shall have no further obligations except to pay the
Accrued Obligations and benefits as contemplated by this Section 6(f) through
the date of such termination. If any question shall arise as to whether during
any period Employee is disabled so as to be unable to perform the essential
functions of Employee’s then existing position or positions with or without
reasonable accommodation, Employee may, and at the request of the Company shall,
submit to the Company a certification in reasonable detail by a physician
selected by the Company to whom Employee or Employee’s guardian has no
reasonable objection as to whether Employee is so disabled or how long such
disability is expected to continue, and such certification shall for the
purposes of this Agreement be conclusive of the issue. Employee shall cooperate
with any reasonable request of the physician in connection with such
certification. If such question shall arise and Employee shall fail to submit
such certification, the Company’s determination of such issue shall be binding
on Employee. Nothing in this Section 6(f) shall be construed to waive Employee’s
rights, if any, under existing law including, without limitation, the Family and
Medical Leave Act of 1993, 29 U.S.C. §2601 et seq. and the Americans with
Disabilities Act, 42 U.S.C. §12101 et seq.

(g) Death. Employee’s employment and all obligations of the Company and Employee
hereunder shall terminate in the event of the death of Employee, other than
payment of the Current Year Prorata Bonus (which shall be paid at the time when
the Company pays bonuses to its other executive officers with respect to the
applicable fiscal year) and any Accrued Obligations.

(h) Continuing Obligations. Notwithstanding termination of this Agreement as
provided in this Section 6 or any other termination of Employee’s employment
with the Company, Employee’s obligations under Sections 7 and 8 hereof (other
than as a result of termination pursuant to Section 6(g)) and the Company’s
obligations under Section 12 and Section 18 hereof (other than as a result of
termination pursuant to Section 6(a) or 6(d)) (the “Continuing Obligations”)
shall survive any termination of Employee’s employment with the Company at any
time and for any reason.

7. Non-Competition and Non-Solicitation. In consideration of Employee’s
employment hereunder and the additional benefits derived by Employee as a result
of this Agreement, Employee agrees to the following:

(a) Employee hereby agrees that during the period commencing on the date hereof
and ending on the date that is the later of (i) the second (2nd) anniversary of
the date of the termination of Employee’s employment with the Company for any
reason regardless of the circumstances thereof and (ii) in the case of a
termination by the Company without Cause or a resignation by Employee for Good
Reason, if Employee receives benefits subsequent to the date twenty four
(24) month after the termination of employment pursuant to Section 6(e)(iv), the
last day that Employee receives benefits pursuant to such Section 6(e)(iv) (the
“Noncompetition Period”), Employee will not, without the express written consent
of the Company, directly or indirectly, anywhere in the United States or in any
foreign country in which the Company has conducted business, is conducting
business or is presently contemplating conducting business, engage in any
activity which is, or participate or invest in, or provide or facilitate the
provision of financing to, or assist (whether as owner, part-owner, shareholder,
member, partner, director, officer, trustee, executive, agent or consultant, or
in any other capacity), any business, organization or Person other than the
Company (or any subsidiary or affiliate of the Company), including any such
business, organization or Person involving, or which is, a family member of
Employee, whose business, activities, products or services are competitive with
any of the business, activities, products or services conducted or offered or
proposed to be conducted or offered by the Company or its subsidiaries during
any period in which Employee is employed by the Company or any of its
subsidiaries. Without implied limitation, the foregoing covenant shall be deemed
to prohibit (other than through a general solicitation not targeted at the
Company or its subsidiaries) (a) hiring or engaging or attempting to hire or
engage for or on behalf of Employee or any such competitor any employee of the
Company, Parent or any of their direct and/or indirect subsidiaries, or any
former employee of the Company, Parent or any of their direct and/or indirect
subsidiaries who was employed during the six (6) month period immediately
preceding the date of such attempt to hire or engage, (b) encouraging for or on
behalf of Employee or any such competitor any such employee to terminate his or
her relationship or employment with the Company, Parent or any of their direct
and/or indirect subsidiaries, or (c) recruiting, soliciting or diverting for or
on behalf of Employee or any such competitor any customer of the Company, Parent
or any of their direct and/or indirect subsidiaries, or any former customer of
the Company, Parent or any of their direct and/or indirect subsidiaries who was
a customer during the six (6) month period immediately preceding the date of
such recruitment, solicitation or diversion for the purpose of providing any
business, activities, products or services the same as or substantially similar
to the business, activities, products or services provided or offered by the
Company.

Notwithstanding anything herein to the contrary, Employee may make passive
investments in any enterprise the shares of which are publicly traded if such
investment constitutes less than five percent (5%) of the equity of such
enterprise.

Employee agrees that if a court of competent jurisdiction determines that any
restriction, or portion thereof, set forth in this Section 7 is overly
restrictive and unenforceable, the court may reduce or modify such restrictions
to those which it deems reasonable and enforceable under the circumstances, and
as so reduced or modified, the parties hereto agree that the restrictions of
this Section 7 shall remain in full force and effect. Employee further agrees
that if a court of competent jurisdiction determines that any provision of this
Section 7 is unenforceable, the remaining provisions of this Section 7 and the
remainder of this Agreement shall not be affected thereby, and shall remain in
full force and effect.

Employee acknowledges that the restrictions contained in this paragraph in view
of the nature of the Company’s business, are reasonable and necessary to protect
the Company’s legitimate business interests and that any violation of this
paragraph would result in irreparable injury to the Company, and that monetary
damages may not be sufficient to compensate the Company for any economic loss
which may be incurred by reason of breach of the foregoing restrictive
covenants. In the event of a breach or a threatened breach by Employee of any
provision in this paragraph, the Company shall be entitled to a temporary
restraining order and injunctive relief restraining Employee from the commission
of any breach, and to recover the Company’s attorneys’ fees, costs and expenses
related to the breach or threatened breach. Nothing contained in this paragraph
shall be construed as prohibiting the Company from pursuing any other remedies
available to it for any breach or threatened breach, including, without
limitation, the recovery of money damages, attorneys’ fees and costs. The
restrictions in this paragraph shall each be construed as independent of any
other provisions in this Agreement, and the existence of any claim or cause of
action by Employee against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement of this Agreement.

If Employee violates any of the restrictions contained in this Section, the
restrictive period will be suspended and will not run in favor of Employee from
the time of the commencement of any violation until the time when Employee cures
the violation to the Company’s reasonable satisfaction.

(b) During and after Employee’s employment, Employee shall cooperate fully with
the Company in the defense or prosecution of any claims or actions now in
existence or which may be brought in the future against or on behalf of the
Company that relate to events or occurrences that transpired while Employee was
employed by the Company. Employee’s full cooperation in connection with such
claims or actions shall include, but not be limited to, being available to meet
with counsel to prepare for discovery or trial and to act as a witness on behalf
of the Company at mutually convenient times. During and after the Employment,
Employee also shall cooperate fully with the Company in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while Employee was employed by the Company. Subject to Section 17(d),
the Company shall reimburse Employee for any reasonable fees and reasonable
out-of-pocket expenses incurred in connection with Employee’s performance of
obligations pursuant to this Section 7(b) and such cooperation shall be at
reasonable times and upon reasonable advance notice.

(c) Employee agrees, while he is employed by the Company, to offer or otherwise
make known or available to it, as directed by the Board of the Company and
without additional compensation or consideration, any business prospects,
contracts or other business opportunities that Employee may discover, find,
develop or otherwise have available to Employee in the Company’s general
industry and further agrees that any such prospects, contacts or other business
opportunities shall be the property of the Company.

8. Employee Agreement Regarding Non-Disclosure and Development. Employee
represents, warrants and covenants that all patents, patent applications, rights
to inventions, copyright registrations and other license, trademark and trade
name rights heretofore owned by Employee and relating to the business of the
Company, Parent or any of their direct and/or indirect subsidiaries have been or
will be duly transferred to the Company on or prior to the date of termination
of employment with the Company. Employee agrees and understands that in
Employee’s position with the Company, Parent or any of their direct and/or
indirect subsidiaries and performance of his or her responsibilities, duties and
services for the Company, Parent or any of their direct and/or indirect
subsidiaries, as the case may be, Employee has been exposed to non-public
information relating to the confidential affairs of the Company, Parent or any
of their direct and/or indirect subsidiaries, including but not limited to
technical information, intellectual property, business and marketing plans,
strategies, customer information, other information concerning the products,
promotions, development, financing, expansion plans, business policies and
practices of the Company, Parent or any of their direct and/or indirect
subsidiaries, and other forms of confidential information, trade secrets and/or
confidential information in the nature of trade secrets of the Company, Parent
or any of their direct and/or indirect subsidiaries (“Confidential
Information”). The provisions of this confidentiality covenant shall not apply
to confidential information which is (i) generally known to the industry or to
the public other than as a result of Employee’s breach of this covenant or any
breach of other confidentiality obligations by third Persons, (ii) made legally
available to Employee by a third Party without breach of any confidentiality
obligation, or (iii) required by law to be disclosed, provided that Employee
shall give prompt notice to the Company of any such requirement, shall disclose
no more information than is required, and shall cooperate with attempts by the
Company to obtain a protective order or similar treatment. Employee acknowledges
and agrees that at any time hereafter Employee will not disclose Confidential
Information, either directly or indirectly, to any Person other than the
Company, Parent or any of their direct and/or indirect subsidiaries (or their
professional advisors who are bound by confidentiality obligations) without the
prior written consent of the Company or Parent, as appropriate, except for such
disclosure that Employee in good faith believes to be necessary or desirable for
the performance of his duties hereunder during the Term. This confidentiality
covenant has no temporal, geographical or territorial restriction. Except as
otherwise expressly agreed to by the Company, Parent or any of their direct
and/or indirect subsidiaries, as appropriate, on or promptly following the date
of termination of Employee’s employment with the Company, Employee will supply
to the Company, Parent or any of their direct and/or indirect subsidiaries, as
appropriate, all property, keys, mobile phones, computer equipment, software
data files, notes, memoranda, writings, lists, files, reports, customer lists,
correspondence, tapes, disks, cards, surveys, maps, logs, machines, technical
data or any other tangible product or document (and any copies, in whatever
medium, thereof) which has been produced by, received by or otherwise submitted
to Employee during his or her employment with the Company. Any such data or
property (including copies thereof) stored on computer, software data files or
other equipment belonging to Employee (or to which Employee otherwise has lawful
access after the date hereof) shall be deleted by Employee immediately following
the termination of Employee’s employment with the Company.

9. Parties in Interest; Certain Remedies. It is specifically understood and
agreed that this Agreement is intended to confer a benefit, directly or
indirectly, on the Company, Parent and any of their direct and/or indirect
subsidiaries, and that any breach of the provisions of Sections 7 and 8 of this
Agreement by Employee will result in irreparable injury to the Company, Parent
and their direct and/or indirect subsidiaries, that the remedy at law alone will
be an inadequate remedy for such breach and that, in addition to any other
remedy it may have, the Company, Parent and any of their direct and/or indirect
subsidiaries shall be entitled to enforce the specific performance of Sections 7
and 8 of this Agreement by Employee through both temporary and permanent
injunctive relief without the necessity of posting a bond or proving actual
damages, but without limitation of their right to damages and any and all other
remedies available to them, it being understood that injunctive relief is in
addition to, and not in lieu of, such other remedies.

10. Dispute Resolution.

(a) All disputes, claims, or controversies arising out of or relating to this
Agreement or any other agreement executed and delivered pursuant to this
Agreement or the negotiation, validity or performance hereof and thereof or the
transactions contemplated hereby and thereby, or the rights and obligations of
the parties hereunder or thereunder, that are not resolved by mutual agreement
shall be resolved solely and exclusively by binding arbitration to be conducted
before Judicial Arbitration and Mediation Services, Inc. (“JAMS”). The
arbitration shall be held in New York, New York before a single arbitrator and
shall be conducted in accordance with the rules and regulations promulgated by
JAMS unless specifically modified herein.

(b) The parties covenant and agree that the arbitration shall commence within
one hundred eighty (180) days of the date on which a written demand for
arbitration is filed by any party hereto. In connection with the arbitration
proceeding, the arbitrator shall have the power to order the production of
documents by each party and any third-party witnesses. In addition, each party
may take up to three depositions as of right, and the arbitrator may in his or
her discretion allow additional depositions upon good cause shown by the moving
party. However, the arbitrator shall not have the power to order the answering
of interrogatories or the response to requests for admission. In connection with
any arbitration, each party shall provide to the other, no later than seven (7)
business days before the date of the arbitration, the identity of all persons
that may testify at the arbitration and a copy of all documents that may be
introduced at the arbitration or considered or used by a party’s witness or
expert. The arbitrator’s decision and award shall be made and delivered within
six (6) months of the selection of the arbitrator. The arbitrator’s decision
shall set forth a reasoned basis for any award of damages or finding of
liability. The arbitrator shall not have power to award damages in excess of
actual compensatory damages and shall not multiply actual damages or award
punitive damages or any other damages that are specifically excluded under this
Agreement, and each party hereby irrevocably waives any claim to such damages.

(c) The parties covenant and agree that they will participate in the arbitration
in good faith and that they will, except as provided below, (i) bear their own
attorneys’ fees, costs and expenses in connection with the arbitration, and
(ii) share equally in the fees and expenses charged by JAMS. The arbitrator may
in his or her discretion assess costs and expenses (including the reasonable
legal fees and expenses of the prevailing party) against any party to a
proceeding. Any party unsuccessfully refusing to comply with an order of the
arbitrators shall be liable for costs and expenses, including attorneys’ fees,
incurred by the other party in enforcing the award. This Section 10(c) applies
equally to requests for temporary, preliminary or permanent injunctive relief,
except that in the case of temporary or preliminary injunctive relief any party
may proceed in court without prior arbitration for the purpose of avoiding
immediate and irreparable harm or to enforce the provisions of Section 9.

(d) Each of the parties hereto irrevocably and unconditionally consents to the
exclusive jurisdiction of JAMS to resolve all disputes, claims or controversies
arising out of or relating to this Agreement or any other agreement executed and
delivered pursuant to this Agreement or the negotiation, validity or performance
hereof and thereof, or the transactions contemplated hereby and thereby, or the
rights and obligations of the parties hereunder or thereunder, and further
consents to the sole and exclusive jurisdiction of the courts of the State of
New York for the purposes of enforcing the arbitration provisions of this
Section 10. Each party further irrevocably waives any objection to proceeding
before JAMS based upon lack of personal jurisdiction or to the laying of venue
and further irrevocably and unconditionally waives and agrees not to make a
claim in any court that arbitration before JAMS has been brought in an
inconvenient forum. Each of the parties hereto hereby consents to service of
process by registered mail at the address to which notices are to be given. Each
of the parties hereto agrees that its or his submission to jurisdiction and its
or his consent to service of process by mail is made for the express benefit of
the other parties hereto.

11. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered
personally or mailed by certified or registered mail (return receipt requested)
as follows:

To the Company:

CommScope, Inc.

1100 CommScope Place, SE
Hickory, NC 28602
Attention: General Counsel

To Employee:

Mark A. Olson

121 42nd Avenue Ct NW
Hickory, NC 28601

or to such other address of which any party may notify the other parties as
provided above. Notices shall be effective as of the date of such delivery or
mailing.

12. Indemnification. Without limiting Employee’s rights to indemnification in
any other agreement to which he is a party or a third party beneficiary,
Employee shall be entitled to indemnification from the Company and Parent in
connection with his service as an officer and a director of the Parent, the
Company and any of its direct and indirect subsidiaries to the extent set forth
in the Certificate of Incorporation, as amended, and By-laws, as amended, of the
Company and the Parent.

13. Scope of Agreement. The parties acknowledge that the time, scope, geographic
area and other provisions of Section 7 and Section 8 have been specifically
negotiated by sophisticated parties and agree that all such provisions are
reasonable under the circumstances of the transactions contemplated hereby, and
are given as an integral and essential part of the transactions contemplated
hereby. Employee has independently consulted with counsel and has been advised
in all respects concerning the reasonableness and propriety of the covenants
contained herein, with specific regard to the business to be conducted by
Company, Parent or any of their direct and/or indirect subsidiaries, and
represents that the Agreement is intended to be, and shall be, fully enforceable
and effective in accordance with its terms.

14. Severability. In the event that any covenant contained in this Agreement
shall be determined by any court of competent jurisdiction to be unenforceable
by reason of its extending for too great a period of time or over too great a
geographical area or by reason of its being too extensive in any other respect,
it shall be interpreted to extend only over the maximum period of time for which
it may be enforceable and/or over the maximum geographical area as to which it
may be enforceable and/or to the maximum extent in all other respects as to
which it may be enforceable, all as determined by such court in such action. The
existence of any claim or cause of action which Employee may have against the
Company, Parent or any of their direct and/or indirect subsidiaries shall not
constitute a defense or bar to the enforcement of any of the provisions of this
Agreement.

15. Counterparts Facsimile Signatures. This Agreement may be executed in one or
more counterparts, all of which taken together shall constitute one and the same
Agreement. Each party may rely upon the execution of this Agreement by the other
party via the facsimile signature as if such facsimile signature were an
original signature.

16. Miscellaneous. This Agreement shall be governed by and construed under the
laws of the State of North Carolina, without consideration of its choice of law
provisions, and shall not be amended, modified or discharged in whole or in part
except by an agreement in writing signed by both of the parties hereto. The
failure of either of the parties to require the performance of a term or
obligation or to exercise any right under this Agreement or the waiver of any
breach hereunder shall not prevent subsequent enforcement of such term or
obligation or exercise of such right or the enforcement at any time of any other
right hereunder or be deemed a waiver of any subsequent breach of the provision
so breached, or of any other breach hereunder. This Agreement shall inure to the
benefit of and be binding upon and assignable to, successors of the Company by
way of merger, consolidation or sale and may not be assigned by Employee. This
Agreement supersedes and terminates all prior understandings and agreements
between the parties (or their predecessors) relating to the subject matter
hereof; provided, however, this agreement shall not alter or limit the
obligations of Employee pursuant to any other confidentiality, noncompetition,
nonsolicitation or similar agreement applicable to Employee. For the avoidance
of doubt, the Severance Agreement is hereby terminated without any liability to
any party thereto. For purposes of this Agreement, the term “subsidiary” means
any corporation more than 50 percent of whose outstanding voting securities, or
any partnership, joint venture or other entity more than 50 percent of whose
total equity interest, is directly or indirectly owned by such Person; and an
“affiliate” of a Person shall mean, with respect to a Person, any Person which
directly or indirectly controls, is controlled by, or is under common control
with such Person. The Company and Employee hereby acknowledge and agree that the
changes to the terms and conditions of Employee’s employment pursuant to this
Agreement shall not constitute “Good Reason,” as such term is defined in Section
6(c) herein or in the Severance Agreement.

17. Internal Revenue Code Section 409A.

(a) It is the intent of the parties that this Agreement shall be interpreted and
administered in a manner so that any amount or benefit payable hereunder shall
be paid or provided in a manner that is either exempt from or compliant with the
requirements Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and applicable Internal Revenue Service guidance and Treasury
Regulations issued thereunder (and any applicable transition relief under
Section 409A of the Code). Neither the Company nor its directors, officers,
employees or advisers shall be held liable for any taxes, interest, penalties or
other monetary amounts owed by Employee as a result of the application of
Section 409A of the Code.

(b) Notwithstanding anything in this Agreement to the contrary, to the extent
that the severance payments under Section 6(e)(i), (ii) and (iii), and any other
amount or benefit that would constitute non-exempt “deferred compensation” for
purposes of Section 409A of the Code would otherwise be payable or distributable
hereunder, or a different form of payment of such non-exempt deferred
compensation would be effected, by reason of a Change in Control or Employee’s
termination of employment, such non-exempt deferred compensation will not be
payable or distributable to Employee, and/or such different form of payment will
not be effected, by reason of such circumstances unless the circumstances giving
rise to such Change in Control or termination of employment, as the case may be,
meet any description or definition of “change in the ownership or effective
control of a corporation, or a change in the ownership of a substantial portion
of the assets of a corporation” or “separation from service,” as the case may
be, in Section 409A of the Code and applicable regulations (without giving
effect to any elective provisions that may be available under such definition).
This provision does not prohibit the vesting of any amount of non-exempt
deferred compensation upon a Change in Control or termination of Employee’s
employment, however defined. If this provision prevents the payment or
distribution of any non-exempt deferred compensation, such payment or
distribution shall be made on the date, if any, on which an event occurs that
constitutes a Section 409A-compliant “change in control event” or “separation
from service,” as the case may be. If this provision prevents the application of
a different form of payment of any amount or benefit, such payment shall be made
in the same form as would have applied absent such designated event or
circumstance.

(c) Each payment of Termination Benefits under Section 6(e) of this Agreement
shall be considered a separate payment, as described in Treas. Reg.
Section 1.409A-2(b)(2), for purposes of Section 409A of the Code.

(d) If Employee is entitled to be paid or reimbursed for any taxable expenses
under this Agreement, and such payments or reimbursements are includible in
Employee’s federal gross taxable income, the amount of such expenses
reimbursable in any one calendar year shall not affect the amount reimbursable
in any other calendar year, and the reimbursement of an eligible expense must be
made no later than December 31 of the year after the year in which the expense
was incurred. No right of Employee to reimbursement of expenses under this
Agreement shall be subject to liquidation or exchange for another benefit.
Employee’s rights to payment or reimbursement of expenses pursuant to Section
5(b) of this Agreement shall expire at the end of two (2) years after the date
of termination of this Agreement.

(e) Notwithstanding anything in this Agreement to the contrary, if any amount or
benefit that would constitute non-exempt “deferred compensation” for purposes of
Section 409A of the Code would otherwise be payable or distributable under this
Agreement by reason of Employee’s separation from service during a period in
which he is a Specified Employee (as defined herein), then, subject to any
permissible acceleration of payment by the Company under Treas. Reg.
Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes): (i) the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following Employee’s separation from service will
be accumulated through and paid or provided on the first day of the seventh
month following Employee’s separation from service (or, if Employee dies during
such period, within 30 days after his death) (in either case, the “Required
Delay Period”); and (ii) the normal payment or distribution schedule for any
remaining payments or distributions will resume at the end of the Required Delay
Period. For purposes of this Agreement, the term “Specified Employee” has the
meaning given such term in Code Section 409A and the final regulations
thereunder.

18. Internal Revenue Code Section 280G Gross-Up.

(a)  In the event that it shall be determined that any payment (other than the
payment provided for in this Section 18) or distribution of any type to or for
the benefit of Employee, by the Parent, any affiliate of the Parent, any
“Person” (within the meaning of Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended, a “Person”) who acquires ownership or
effective control of the Parent or ownership of a substantial portion of the
Parent’s assets (within the meaning of Section 280G of the Code, and the
regulations thereunder) or any affiliate of such Person, whether paid or payable
or distributed or distributable pursuant to the terms of this Agreement or
otherwise (the “Total Payments”), is or will be subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are collectively referred to as the “Excise Tax”), then Employee shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by Employee of all taxes (including any interest or
penalties imposed with respect to such taxes), including any income tax,
employment tax or Excise Tax, imposed upon the Gross-Up Payment, Employee
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Total Payments.  

(b)  All mathematical determinations, and all determinations as to whether any
of the Total Payments are “parachute payments” (within the meaning of
Section 280G of the Code), that are required to be made under this Section 18,
including determinations as to whether a Gross-Up Payment is required, the
amount of such Gross-Up Payment and amounts relevant to the last sentence of
this Section 18(b), shall be made by an independent accounting firm selected by
Employee from among the six (6) largest accounting firms in the United States
(the “Accounting Firm”), which shall provide its determination (the
“Determination”), together with detailed supporting calculations regarding the
amount of any Gross-Up Payment and any other relevant matter, both to the
Company and Employee by no later than ten (10) days following the date of
termination, if applicable, or such earlier time as is requested by the Company
or Employee (if Employee reasonably believes that any of the Total Payments may
be subject to the Excise Tax).  If the Accounting Firm determines that no Excise
Tax is payable by Employee, it shall furnish Employee and the Company with an
opinion reasonably acceptable to Employee and the Company that no Excise Tax is
payable (including the reasons therefor) and that Employee has substantial
authority not to report any Excise Tax on his federal income tax return.  If a
Gross-Up Payment is determined to be payable, it shall be paid to Employee
within twenty (20) days after the Determination (and all accompanying
calculations and other material supporting the Determination) is delivered to
the Company by the Accounting Firm.  Any determination by the Accounting Firm
shall be binding upon the Company and Employee, absent manifest error.  As a
result of uncertainty in the application of Section 4999 of the Code at the time
of the initial determination by the Accounting Firm hereunder, it is possible
that Gross-Up Payments not made by the Company should have been made
(“Underpayment”), or that Gross-Up Payments will have been made by the Company
which should not have been made (“Overpayments”).  In either such event, the
Accounting Firm shall determine the amount of the Underpayment or Overpayment
that has occurred.  In the case of an Underpayment, the amount of such
Underpayment (together with any interest and penalties payable by Employee as a
result of such Underpayment) shall be promptly paid by the Company to or for the
benefit of Employee.  In the case of an Overpayment, Employee shall, at the
direction and expense of the Company, take such steps as are reasonably
necessary (including the filing of returns and claims for refund), follow
reasonable instructions from, and procedures established by, the Company, and
otherwise reasonably cooperate with the Company to correct such
Overpayment, provided, however, that (i) Employee shall not in any event be
obligated to return to the Company an amount greater than the net after-tax
portion of the Overpayment that he has retained or has recovered as a refund
from the applicable taxing authorities and (ii) this provision shall be
interpreted in a manner consistent with the intent of Section 18(a), which is to
make Employee whole, on an after-tax basis, from the application of the Excise
Tax, it being understood that the correction of an Overpayment may result in
Employee repaying to the Company an amount which is less than the Overpayment.
The fees and expenses of the Accounting Firm shall be paid by the Company.  

(c)  Any Gross-Up Payment shall be paid no later than the last day of Employee’s
taxable year next following Employee’s taxable year in which the taxes imposed
in respect of which the Gross-Up Payment is being made are remitted to the
applicable taxing authority.

19. Acceleration of Benefits in Connection with a Change of Control.

(a) If, during the Term, the Employee’s employment with the Company shall be
terminated by the Company without Cause or a resignation by Employee for Good
Reason within twenty-four (24) months following a Change in Control (as defined
below), the compensation and benefits provided for in Section 6(e)(i), subject
to Section 17, shall be paid in a single lump sum cash payment within ten
(10) days after Employee’s date of termination (or earlier, if required by
applicable law) in lieu of the periodic payments contemplated by
Section 6(e)(i).

(b) For purposes of this Agreement, “Change in Control” shall mean any of the
following:  

(i) an acquisition (other than directly from the Parent) of any securities
issued by Parent which generally entitle the holder thereof to vote for the
election of directors of Parent (“Voting Securities”) by any Person, immediately
after which such Person has Beneficial Ownership (as defined below) of more than
thirty-three percent (33%) of (i) the then-outstanding Shares (as defined below)
or (ii) the combined voting power of the Parent’s then-outstanding Voting
Securities; provided, however, that in determining whether a Change in Control
has occurred pursuant to this paragraph (a), the acquisition of Shares or Voting
Securities in a Non-Control Acquisition (as hereinafter defined) shall not
constitute a Change in Control.  A “Non-Control Acquisition” shall mean an
acquisition by (i) an employee benefit plan (or a trust forming a part thereof)
maintained by (A) the Parent or (B) any corporation or other Person the majority
of the voting power, voting equity securities or equity interest of which is
owned, directly or indirectly, by the Parent (for purposes of this definition, a
“Related Entity”), (ii) the Parent or any Related Entity, or (iii) any Person in
connection with a Non-Control Transaction (as hereinafter defined);  

(ii) the individuals who, as of the Effective Date, are members of the board of
the directors of the Parent (the “Incumbent Board”), cease for any reason to
constitute at least two-thirds of the members of the Board of Directors of the
Parent or, following a Post-Effective Date Merger (as hereinafter defined), the
board of (i) the corporation resulting from such Post-Effective Date Merger (the
“Surviving Corporation”), if fifty percent (50%) or more of the combined voting
power of the then-outstanding voting securities of the Surviving Corporation is
not Beneficially Owned, directly or indirectly, by another Person (a “Parent
Corporation”) or (ii) if there is one or more than one Parent Corporation, the
ultimate Parent Corporation; provided, however, that, if the election, or
nomination for election by the Parent’s common shareholders, of any new director
was approved by a vote of at least two-thirds of the Incumbent Board, such new
director shall, for purposes of this Agreement, be considered a member of the
Incumbent Board; and provided, further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of an actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board of Directors of the
Parent (a “Proxy Contest”), including by reason of any agreement intended to
avoid or settle any Proxy Contest; or  

(iii) the consummation of:  

(1) a merger, consolidation or reorganization (x) with or into the Parent or
(y) in which securities of the Parent are issued (a “Post-Effective Date
Merger”), unless such Post-Effective Date Merger is a “Non-Control Transaction.”
A “Non-Control Transaction” shall mean a Post-Effective Date Merger in which:  

(A) the shareholders of the Parent immediately before such Post-Effective Date
Merger own directly or indirectly immediately following such Post-Effective Date
Merger at least a majority of the combined voting power of the outstanding
voting securities of (1) the Surviving Corporation, if there is no Parent
Corporation or (2) if there is one or more than one Parent Corporation, the
ultimate Parent Corporation;  

(B) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such Post-Effective Date Merger
constitute at least a majority of the members of the board of directors of
(1) the Surviving Corporation, if there is no Parent Corporation, or (2) if
there is one or more than one Parent Corporation, the ultimate Parent
Corporation; and  

(C) no Person other than (1) Company or another corporation that is a party to
the agreement of Post-Effective Date Merger, (2) any Related Entity, or (3) any
employee benefit plan (or any trust forming a part thereof) that, immediately
prior to the Post-Effective Date Merger, was maintained by the Parent or any
Related Entity, or (4) any Person who, immediately prior to the Post-Effective
Date Merger had Beneficial Ownership of thirty-three percent (33%) or more of
the then outstanding Shares or Voting Securities, has Beneficial Ownership,
directly or indirectly, of thirty-three percent (33%) or more of the combined
voting power of the outstanding voting securities or common stock of (x) the
Surviving Corporation, if there is no Parent Corporation, or (y) if there is one
or more than one Parent Corporation, the ultimate Parent Corporation.  

(2) a complete liquidation or dissolution of the Parent; or  

(3) the sale or other disposition of all or substantially all of the assets of
the Parent and its subsidiaries taken as a whole to any Person (other than (x) a
transfer to a Related Entity or (y) the distribution to the Parent’s
shareholders of the stock of a Related Entity or any other assets).  

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Shares or Voting
Securities as a result of the acquisition of Shares or Voting Securities by the
Parent which, by reducing the number of Shares or Voting Securities then
outstanding, increases the proportional number of Shares Beneficially Owned by
the Subject Persons; provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of Shares or
Voting Securities by the Parent and, after such share acquisition by the Parent,
the Subject Person becomes the Beneficial Owner of any additional Shares or
Voting Securities and such Beneficial Ownership increases the percentage of the
then outstanding Shares or Voting Securities Beneficially Owned by the Subject
Person, then a Change in Control shall occur.

(c) For purposes of this Agreement, “Beneficially Owned,” “Beneficial Ownership”
and “Beneficially Owning” shall have the meanings applicable under Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended.

(d) For purposes of this Agreement, “Shares” shall mean the common stock, par
value $0.01 per share, of the Parent and any other securities into which such
shares are changed or for which such shares are exchanged.

20. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Employee’s continuing or future participation in any employee benefit plan,
program, policy or practice provided by the Company and for which Employee may
qualify, except as specifically provided herein. Amounts that are vested
benefits or which Employee is otherwise entitled to receive under any plan,
policy, practice or program of the Company at or subsequent to the date of
termination of Employment shall be payable in accordance with such plan, policy,
practice or program except as explicitly modified by this Agreement. For the
avoidance of doubt, no provision of this Agreement is meant to modify or limit
Employee’s right to receive his vested supplemental executive retirement plan
benefits, if any, and to exercise his vested options, if any, in accordance with
the terms of the applicable plan documents, related agreements and operative
prior elections.

21. Full Settlement; No Mitigation. The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against
Employee or others. In no event shall Employee be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Employee under any of the provisions of this Agreement and, except as set
forth in Section 6(e)(iv), such amounts shall not be reduced whether or not
Employee obtains other employment.

[Remainder of Page Intentionally Left Blank]

1

IN WITNESS WHEREOF, the parties have executed this Agreement under seal as of
the date first set forth above.

                                                             
COMPANY
                                                    


                                                    
COMMSCOPE, INC.
                                                    


                                                    
By: /s/ Marvin S. Edwards, Jr.
   
 
                                                    
Name: Marvin S. Edwards, Jr.
                                                    
Title: President and Chief Executive Officer
                                                    


                                                    


                                                    


                                                    
EMPLOYEE:
                                                    


                                                    


                                                    


                                                    
/s/ Mark A. Olson
   
 
                                                    
Mark A. Olson

2